                                           Case 4:19-cv-00325-HSG Document 480 Filed 05/15/20 Page 1 of 2



                                     1
                                         Emily D. Bergstrom (SB #191395)
                                     2   ebergstrom@bhc.law
                                         Kurt T. Putnam (SB #224416)
                                     3   kputnam@bhc.law
                                         BHC LAW GROUP LLP
                                     4   5900 Hollis Street, Suite O
                                         Emeryville, CA 94608
                                     5   Telephone: (510) 658-3600
                                         Facsimile: (510) 658-1151
                                     6
                                         Attorneys for Defendant
                                     7   Weir Valves & Controls USA, Inc., fka
                                         Atwood & Morrill Co., Inc. (erroneously
                                     8   sued as Atwood & Morrill Co., Inc.
                                         individually and as successor-in-interest
                                     9   to Atwood & Morrill Co., Inc.)

                                    10                                  UNITED STATES DISTRICT COURT
                                    11
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                    12
                                         AGNES TOY, individually and successor-           USDC Case No. 19-cv-00325-HSG
                                    13   in-interest to the Estate of THOMAS H.
                                         TOY, SR., deceased; THOMAS H. TOY,               WEIR VALVES & CONTROLS USA,
                                    14   JR., individually and as legal heir to           INC. FKA ATWOOD & MORRILL’S
                                         THOMAS H. TOY, SR., deceased,
                                    15                                                    STIPULATION FOR DISMISSAL
                                                         Plaintiffs,                      WITHOUT PREJUDICE; [PROPOSED]
                                    16                                                    ORDER THEREON
                                                  vs.
                                    17                                                    Judge: Hon. Haywood S. Gilliam, Jr.
                                         HONEYWELL INTERNATIONAL INC., et
                                    18   al.
                                    19                   Defendants.
                                    20
                                    21                                            STIPULATION

                                    22            IT IS HEREBY STIPULATED between Defendant WEIR VALVES & CONTROLS

                                    23   USA, INC. FKA ATWOOD & MORRILL (“WEIR”) and Plaintiffs AGNES TOY and

BHC                                 24   THOMAS TOY, JR. (“Plaintiffs”), by and through their respective counsels of record, that
LAW
GROUP                         LLP
                                    25   WEIR be DISMISSED WITHOUT PREJUDICE from the above-referenced action, pursuant to
___________________________


5900 Hollis Street,
Suite O
Emeryville, CA 94608
                                    26   Federal Rule of Civil Procedure 41(a)(2), as the parties have agreed to the dismissal and the
T: 510-658-3600
F: 510-658-1151
                                    27   terms thereof. WEIR and Plaintiffs further stipulate that each party shall bear their own costs.

                                    28   ///
                                                                                          1
                                               WEIR VALVES & CONTROLS USA, INC.’S STIPULATION FOR DISMISSAL WITHOUT PREJUDICE;
                                                                        [PROPOSED] ORDER THEREON
                                          Case 4:19-cv-00325-HSG Document 480 Filed 05/15/20 Page 2 of 2



                                     1   IT IS SO STIPULATED.

                                     2
                                         Dated: May 14, 2020                DEAN OMAR BRANHAM SHIRLEY, LLP
                                     3
                                     4
                                                                            By:    Jessica M. Dean
                                     5                                             Jessica M. Dean
                                                                                   Benjamin H. Adams
                                     6                                             Attorneys for Plaintiffs
                                     7
                                     8
                                         Dated: May 14, 2020                BHC LAW GROUP LLP
                                     9
                                    10
                                                                            By:    Kurt T. Putnam
                                    11                                             Emily D. Bergstrom
                                                                                   Kurt T. Putnam
                                    12                                             Attorneys for Defendant
                                                                                   WEIR VALVES & CONTROLS USA, INC. FKA
                                    13                                             ATWOOD & MORRILL
                                    14
                                    15
                                    16                                     [PROPOSED] ORDER

                                    17          GOOD     CAUSE        APPEARING    THEREFORE,       Defendant   WEIR     VALVES   &

                                    18   CONTROLS USA, INC. FKA ATWOOD & MORRILL is DISMISSED WITHOUT

                                    19   PREJUDICE from the above-referenced case, each party to bear their own costs.

                                    20   IT IS SO ORDERED.

                                    21   Dated: October
                                                5/15/2020____, 2019

                                    22
                                    23                                      By:
                                                                                   Hon. HAYWOOD S. GILLIAM, JR.
BHC                                 24                                             U.S. District Court Judge
LAW
GROUP
                                                                                   Northern District of California
___________________________
                              LLP
                                    25
5900 Hollis Street,
Suite O
Emeryville, CA 94608
                                    26
T: 510-658-3600
F: 510-658-1151
                                    27
                                    28
                                                                                      2
                                           WEIR VALVES & CONTROLS USA, INC.’S STIPULATION FOR DISMISSAL WITHOUT PREJUDICE;
                                                                    [PROPOSED] ORDER THEREON
